Citation Nr: 0410329	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  03-01 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from December 1967 to September 
1976.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 rating action by the RO that denied 
service connection for PTSD.  In October 2003 the veteran appeared 
and gave testimony at an RO hearing before the undersigned Board 
member.  A transcript of this hearing is of record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

During his October 2003 hearing before the undersigned the veteran 
said that he received ongoing outpatient treatment for his 
psychiatric symptoms at a VA medical facility.  Currently, no 
records of the veteran VA outpatient treatment subsequent to early 
June 2002 have been associated with the claims folder.  The Board 
notes that this is significant because records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA adjudicators 
during the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  VA is required to obtain these records.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(b-c) (2003).  

In view of the foregoing, this case is REMANDED for the following 
action:  

1.  The RO should obtain copies of all clinical records 
documenting the veteran's psychiatric treatment at the Highland 
Drive, VA medical facility in Pittsburgh, Pennsylvania, subsequent 
to June 11, 2002. 

2.  The case should then be returned to the Board if otherwise 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





